DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Schaer (US 2018/0279994 A1).
Regarding Claim 1, Schaer discloses an adjustable probe assembly (Figs. 37, 46) comprising: a housing defining an internal chamber (Figs. 4, 37, #1212; Fig. 46 wherein the housing may include other parts);
an ultrasound port formed within a proximal portion of the housing, wherein the ultrasound port is coextensive with the internal chamber ([0099] wherein an ultrasound tool is provided as a medical tool; [0101] wherein the medical tool includes a handle #1210 and a tool portion #1212; [0103] 
a flush port disposed along a middle portion of the housing, the flush port defining a fluid channel therethrough, wherein the fluid channel is coextensive with the internal chamber (Fig. 46, #1539; Fig. 47, #1540, [0223] flush port; [0222] “flush line port 1539 formed in handle body”);
and a fitting disposed around a distal portion of the housing; wherein the housing is configured to rotate relative to the fitting to alter an axial position of the flush port relative to the fitting (#1230 in Figs. 37B, 46; Fig. 37B wherein arrows show the rotation; [0208]).
Notably, Schaer further discloses that “Components may be labeled with the same reference number as in the embodiments above. The components can be assembled and/or function as described
in other embodiments herein” ([0222]).
Regarding Claim 2, Schaer discloses all the elements of Claim 1 as stated above. Schaer further discloses wherein an outer surface of the distal portion of the housing includes a surface feature configured to frictionally engage an inner surface of the fitting (#1220, #1230 in Figs. 36A, 36B, 46).
Regarding Claim 3, Schaer discloses all the elements of Claim 1 as stated above. Schaer further discloses wherein the fitting includes a projection (#1230 in Figs. 36A, 36B, 46 wherein the fitting includes an arm/projection formed in the circumference of the fitting).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-10 are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 2018/0279994 A1) in view of Courtney (US 2017 /0007203 A1).
Regarding Claim 4, Schaer discloses all the elements of Claim 1 as stated above. However, Schaer is silent as to “a first seal disposed within a distal portion of the internal chamber and a second seal disposed within a proximal portion of the internal chamber.”
Courtney further teaches a first seal disposed within a distal portion of the internal chamber and a second seal disposed within a proximal portion of the internal chamber ([0058]; [0064] wherein a distal seal and a proximal seal are provided).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the probe assembly, as taught by Schaer, to include sealing parts, like taught by Courtney, in order to increases the resistance to flow between the chambers and to prevent fluid from leaking (see Courtney [0064]).
Regarding Claim 5, Schaer discloses all the elements of Claim 4 as stated above. However, Schaer is silent as to “a bearing disposed within a proximal portion of the internal chamber and proximal to the second seal.”
Cortney further teaches a bearing disposed within a proximal portion of the internal chamber and proximal to the second seal ([0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe assembly, as taught by Schaer, to have a bearing, like taught by Courtney, in order to rotatably support rotatable parts (see Cortney [0063]).
Regarding Claim 6, Schaer discloses all the elements of Claim 5 as stated above. Schaer further discloses wherein the housing and ultrasound port are configured to receive a radial ultrasound probe therethrough ([0099] wherein the medical tool can be an ultrasound tool/probe; Figs. 3-4, [0105-]-[0106] wherein the medical tool can be included within the system).
Regarding Claim 7, Schaer discloses all the elements of Claim 6 as stated above. However, Schaer as modified by Courtney in Claim 6 is silent as to “wherein the bearing is configured to support rotation of the radial ultrasound probe.
Courtney further teaches wherein the bearing is configured to support rotation of the radial ultrasound probe ([0063]).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the ultrasound probe assembly, as taught by Schaer, to have a bearing, like taught by Courtney, in order to rotatably support rotatable parts (see Cortney [0063]).
Regarding Claim 8, Schaer discloses all the elements of Claim 7 as stated above. However, Schaer is silent as to “wherein the radial ultrasound probe includes a drive cable, and wherein the drive cable extends through the ultrasound port and is supported by the bearing.”
Courtney further teaches wherein the radial ultrasound probe includes a drive cable, and wherein the drive cable extends through the ultrasound port and is supported by the bearing (Fig. 2, [0039]-[0048] wherein a drive cable [torque cable 120] is disclosed; [0063] wherein a bearing is provided).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial ultrasound probe, as taught by Schaer, to include a drive cable that extends through a port, like taught by Courtney, for rotating parts (see Courtney [0039]-[0040]), and further to have a bearing, like taught by Courtney, in order to rotatably support rotatable parts (see Cortney [0063]).
Regarding Claim 9, Schaer discloses all the elements of Claim 8 as stated above. However, Schaer is silent as to “wherein the radial ultrasound probe includes a sheath, and wherein a proximal end of the sheath is disposed within the housing between the first and second seals.”

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial ultrasound probe, as taught by Schaer, to include  a sheath, like taught by Courtney, in order to provide a rotating fluid conduit that houses an active conduit that can be connected to a transducer (see Courtney [0040], [0043]).
Regarding Claim 10, Schaer discloses all the elements of Claim 5 as stated above. Schaer further discloses wherein the housing is configured to rotate relative to the fitting to alter an axial position of the radial ultrasound probe, and wherein the proximal portion of the housing is configured to rotate relative to a remaining portion of the housing to alter an axial position of the radial ultrasound probe (#1230 in Figs. 37B, 46; Fig. 37B wherein arrows show the rotation; [0208]; [0210] wherein the medical tool can be moved axially and rotated relative to the fitting and other parts of the housing).

Claims 11-12, 14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 2018/0279994 A1) in view of Mantri (US 2021/0113184 A1).
Regarding Claim 11, Schaer discloses a system, comprising: 
an adjustable probe assembly (Fig. 46; also see the rejection for Claim 1 as stated above); and 
a radial ultrasound probe extending through the adjustable probe assembly ([0099] wherein the medical tool can be an ultrasound tool/probe; Figs. 3-4, [0105-]-[0106] wherein the medical tool can be included within the system).

Mantri teaches a handle of a catheter; … attached to the handle, (Fig. 1; [0027] wherein a probe such as TRUS prob may be mounted to a supporting base structure #102 including an arm #126 and other suitable support) wherein … is configured to move laterally and axially relative to the handle ([0027] wherein the probe can move laterally and axially relative to the base); and … extending through … the handle and a shaft of the catheter (Figs. 1-2, [0027] wherein a sheath #120 is used like a catheter in the patient and wherein the probe is extended through the base structures and the shaft of the sheath).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable probe assembly, as taught by Schaer, to be attached to a handle that enables the probe to move laterally and axially, like taught by Mantri, in order to maintain placement of the sheath in the patient and provide translational and rotational movements (see Mantri [0027]). 
Regarding Claim 12, Schaer in view of Mantri discloses all the elements of Claim 11 as stated above. Schaer further discloses wherein the adjustable probe assembly (Figs. 37, 46) includes a housing defining an internal chamber (Figs. 4, 37, #1212; Fig. 46 wherein the housing may include other parts), an ultrasound port formed within a proximal portion of the housing ([0099] wherein an ultrasound tool is provided as a medical tool; [0101] wherein the medical tool includes a handle and a tool portion #1212; [0103] wherein tool portion #1212 of medical tool #1204 is advanced through sheath portion 1208; [0106], Fig.4, #1214) and a flush port disposed along a middle portion of the housing (Fig. 46, #1539; [0222] “flush line port 1539 formed in handle body”).
Regarding Claim 14, Schaer in view of Mantri discloses all the elements of Claim 12 as stated above. Schaer further discloses wherein the flush port includes a fluid channel configured to deliver fluid into the internal chamber and through a sheath of the radial ultrasound probe (Fig. 46, #1539; [0135]; [0222]).
Regarding Claim 16, Schaer discloses “… an adjustable probe assembly (Fig. 46; also see the rejection for Claim 1 as stated above) … a radial ultrasound probe attached to the adjustable probe assembly ([0099] wherein the medical tool can be an ultrasound tool/probe; Figs. 3-4, [0105-]-[0106] wherein the medical tool can be included within the system) … .”
However, Schaer is silent as to “attaching … to a handle of a catheter such that … extends through the handle and a shaft of the catheter; adjusting a lateral position … relative to the handle; and adjusting an axial position … relative to the handle.”
Mantri teaches attaching … to a handle of a catheter (Fig. 1; [0027] wherein a probe such as TRUS prob may be mounted to a supporting base structure #102 including an arm #126 and other suitable support) such that … extends through the handle and a shaft of the catheter (Figs. 1-2, [0027] wherein a sheath #120 is used like a catheter in the patient and wherein the probe is extended through the base structures and the shaft of the sheath); adjusting a lateral position … relative to the handle; and adjusting an axial position … relative to the handle ([0027] wherein the probe can move laterally and axially relative to the base).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable probe assembly, as taught by Schaer, to be attached to a handle that enables the probe to move laterally and axially, like taught by Mantri, in order to maintain placement of the sheath in the patient and provide translational and rotational movements (see Mantri [0027]). 
Regarding Claim 17, Schaer in view of Mantri discloses all the elements of Claim 16 as stated above. However, Schaer as modified by Mantri under Claim 16 is silent as to “re-adjusting the lateral position of the adjustable probe assembly relative to the handle to alter a lateral position of the radial ultrasound probe within a lumen of the catheter shaft.”
Mantri further teaches re-adjusting the lateral position of the adjustable probe assembly relative to the handle to alter a lateral position of the radial ultrasound probe within a lumen of the catheter shaft (Figs. 1, 5; [0027] wherein motors can be coupled to the base structure to move the probe laterally and axially relative to the base and within a lumen of the sheath #120 in the patient).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable probe assembly and the corresponding handle, as taught by Schaer and modified by Mantri under Claim 16, to be capable of re-adjusting the lateral position of the adjustable probe assembly relative to the handle to alter a lateral position of the radial ultrasound probe within a lumen of the catheter shaft, in order to move the probe within the sheath (see Mantri [0027]).
Regarding Claim 18, Schaer in view of Mantri discloses all the elements of Claim 17 as stated above. However, Schaer as modified by Mantri under Claim 17 is silent as to “rotating a housing of the adjustable probe assembly relative to the handle to rotate the radial ultrasound probe within the lumen of the catheter.”
Schaer also teaches “a housing of the adjustable probe assembly.” (Figs. 4, 37, #1212; Fig. 46 wherein the housing may include other parts; see also the rejection of Claim 1 as stated above).
Mantri further teaches “rotating … the adjustable probe assembly relative to the handle to rotate the radial ultrasound probe within the lumen of the catheter.” (Figs. 1, 5; [0027] wherein motors can be coupled to the base structure to move the probe laterally and axially relative to the base and within a lumen of the sheath #120 in the patient).

Regarding Claim 19, Schaer in view of Mantri discloses all the elements of Claim 16 as stated above. However, Schaer as modified by Mantri under Claim 16 is silent as to “rotating a housing of the adjustable probe assembly relative to the handle to alter an axial position of a flush port disposed along a middle portion of the housing relative to the handle.”
Schaer also teaches “a housing of the adjustable probe assembly” (Figs. 4, 37, #1212; Fig. 46 wherein the housing may include other parts; see also the rejection of Claim 1 as stated above), and “a flush port disposed along a middle portion of the housing” (Fig. 46, #1539; [0222] “flush line port 1539 formed in handle body”).
Mantri further teaches “rotating … relative to the handle to alter an axial position … relative to the handle.”
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the adjustable probe assembly and the corresponding handle, as taught by Schaer and modified by Mantri under Claim 16, to be capable of rotating relative to the handle to alter an axial position relative to the handle, like taught by Mantri, in order to move the probe within the sheath (see Mantri [0027]).
Regarding Claim 20, Schaer in view of Mantri discloses all the elements of Claim 19 as stated above. However, Schaer as modified by Mantri under Claim 19 is silent as to “introducing a fluid through the flush port and into an internal chamber of the adjustable probe assembly.”
.

Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Schaer (US 2018/0279994 A1), in view of Mantri (US 2021/0113184 A1), and further in view of Courtney (US 2017/0007203 A1).
Regarding Claim 13, Schaer in view of Mantri discloses all the elements of Claim 12 as stated above. However, Schaer as modified by Mantri under Claim 12 is silent as to wherein the radial ultrasound probe includes a drive cable, and wherein the drive cable extends through the ultrasound port.
Courtney further teaches wherein the radial ultrasound probe includes a drive cable, and wherein the drive cable extends through the ultrasound port (Fig. 2, [0039]-[0048] wherein a drive cable [torque cable 120] is disclosed).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the radial ultrasound probe, as taught by Schaer and modified by Mantri under Claim 12, to include a drive cable that extends through a port, like taught by Courtney, for rotating parts (see Courtney [0039]-[0040]), and further to have a bearing, like taught by Courtney, in order to rotatably support rotatable parts (see Cortney [0063]).
Regarding Claim 15, Schaer in view of Mantri discloses all the elements of Claim 14 as stated above. However, Schaer as modified by Mantri is silent as to “a first seal disposed within a distal portion of the internal chamber and a second seal disposed within a proximal portion of the internal chamber, wherein the first and second seals prevent fluid introduced through the flush port from exiting the internal chamber.”

It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the flushing system, as taught by Schaer, to include sealing parts, like taught by Courtney, in order to increases the resistance to flow between the chambers and to prevent fluid from leaking (see Courtney [0064]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to the Applicant’s disclosure. Aljuri (US 20180263647 A1) discloses a “Tissue reduction and treatment with shedding pulses.” Washburn (US 20170265879 A1) discloses “Clot reduction and visualization devices and methods of use.” Stigall (US 20150305708 A1) discloses a “Catheter with integrated controller for imaging and pressure sensing.” Fukuzawa (US 20210169308 A1) discloses an “endoscope.” Havel (US 20170042508 A1) discloses an “Over-the-wire ultrasound system with torque-cable driven rotary transducer.” Marshal (US 20170164925 A1) discloses “Intravascular ultrasound systems, catheters, and methods with a manual pullback arrangement.” Adams (US 20090270897 A1) discloses “Methods of high rate, low profile tissue removal.” Yurek (US 20150133779 A1) discloses a “Method and apparatus of tubal patency catheter and delivery systems.” Kaisha (US 20210338199 A1) discloses a “ Diagnostic imaging catheter and diagnostic imaging apparatus.” Hsueh (US 11141568 B2) discloses a “Multi-directional steerable catheter.” Passafaro (US 5010886 A) discloses a “Medical probe assembly having combined ultrasonic imaging and laser ablation capabilities.” Matlock (US 11027105 B2) discloses an “Adjustable instrument for dilation of anatomical passageway.”

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Raymond can be reached on (571) 270-1790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.P./Examiner, Art Unit 3793                                                                                                                                                                                                        
/KEITH M RAYMOND/Supervisory Patent Examiner, Art Unit 3793